Hill, Justice.
Jerald Jerome (Roni) Williams appeals his conviction for armed robbery and battery enumerating the following as error: that he was denied counsel at a pre-indictment lineup; that the defendant’s character was placed in issue when he stated the date he was arrested (on another charge) in answer to the prosecutor’s question asking him when he was arrested on these charges; that the court erred in permitting a detective to testify as to the number of men in the lineup after refreshing his recollection from a copy of the detective’s report which the prosecutor had in his file; that during deliberation when the jury requested to be allowed to see the detective’s lineup report which had not been introduced into evidence, the inference that the report was unfavorable to the defendant (which arose from the prosecutor’s consent and the statement of defense counsel that he would like to see the report) was not cured when the court instructed the jury pursuant to defense counsel’s request that the court had determined that the court could not permit the report to go to the jury room; that although no motion was made at the time, an improper communication may have occurred when the jury foreman handed the physical evidence and indictment to the prosecutor when the jury was excused for the night and the prosecutor disclosed to the court and defense counsel that the foreman said he had already signed and dated the verdict form although no verdict had been reached at that time; and that the verdict was contrary to the evidence.
After reviewing the transcript of evidence and the well-written briefs, we find no error.

Judgment affirmed.


All the Justices concur.

Submitted May 12, 1976
Decided September 7, 1976.
H. Darrell Greene, Morgan McNeil Robertson, for appellant.
George W. Darden, District Attorney, Richard L. Moore, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.